Sherwood, C. J.
The vital and controlling question in this case is whether there was a contract between the parties. The bills of lading under which the corn was: shipped on the Ida Stockton from Hill’s Landing, a point on the Missouri river, were not' signed by the defendant, nor by any one for it. The letter of Bird, general freight agent of defendant, dated May 18th, 187.6, gave plaintiffs-a rate from Richmond & Lexington Junction, a point on defendant’s road, to New Orleans. Nine days went by and no reply was made by plaintiffs to this letter, though abundant opportunities existed, both by telegraph and *498otherwise, whereby plaintiffs could have signified their acceptance or rejection of the offer made by Bird. As no acceptance of Bird’s offer took place, the minds of the plaintiffs and of the defendant never met and concurred. “There is no contract, unless the parties thereto assent; and they must assent to the same thing in the same sense.” 1 Parsons Contr., 475; Eads v. Carondelet, 42 Mo. 113. A binding contract can only occur when, the offer made is met by an acceptance which corresponds with the offer made in every particular. There is no contract until acceptance of the offer by the party receiving it, is in some way actually or constructively communicated to the party making the offer. Hebb's case, Law Rep., 4 Eq. Cas. 9. And.it must be communicated to the other party without unreasonable delay. Bruner v. Wheaton, 46 Mo. 866. And “ express notice of acceptance can only be dispensed with when apparently not contemplated, and some other act of acceptance is equally clear and unequivocal.” Lungstrass v. German Ins. Co., 48 Mo. 201. Tested by these rules we must hold, as did the circuit court, that no contract was made and consummated between the parties, and, therefore, judgment affirmed.
All concur, except Ray, J., not sitting.